DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Initially, it is noted that the claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified, not simply presented as functional language. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Furthermore, in claim 1, line 17, the term “forward” is a relative term and indefinite in this instance since it is not recited with reference to any other structure of direction. 
In claim 10, line 8-9, it is not understood how the “user grip” can be “gripped by the first finger grip…” since the user grip comprises the first finger grip, and second finger grip. Furthermore, in claim 10, line 15-16, the term “conversely rotatable” is not understood.
In claim 12, language appears to be missing at the end of the claim, therefore the claim is indefinite.
In claim 18, line 16, the term “forward” is a relative term and indefinite in this instance since it is not recited with reference to any other structure of direction. 
Furthermore, in claim 18, line 19, the term “conversely rotatable” is not understood.
It is noted that dependent claims 2-9, 11-17, 19, 20 are included herein merely because of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 10-13, 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rizzo 5,794,471 (hereinafter Rizzo).
Re Claim 1.
Rizzo discloses an apparatus for holding a key while striking a person with the key (10; Figs. 1-5), said key (9) characterized by a finger gripping plane and an axis of rotation within said finger gripping plane, a front tip, and a back opposite the front tip relative to the axis of rotation, the apparatus (10) comprising: a key mount (11) configured to rigidly mount to and envelope at least a portion of the key (head 9h) while leaving the front tip of the key exposed (Fig.1, at 9), the key mount (11) further configured to remain rigidly mounted to the key while striking the person with the tip of the key; a user grip (13) including a first finger grip (in Fig.1,the left side of grip 13) and a second finger grip (in Fig.1, the right side of grip 13), the first finger grip configured to be gripped by and between at least a first finger and a palm of a hand of a user while striking the person with the tip of the key, the second finger grip configured to be gripped by and between at least a second finger and the palm of the hand of the user while striking the person with the tip of the key; a pivot couple (26) fixed to the key mount (11) and fixed to the user grip (13) between the first finger grip and the second finger grip, the pivot couple (26) configured to position the key mount (11) forward of the user grip (13), the pivot couple further configured to rotatably couple the key mount (11) to the user grip (13), where the key mount and the user grip can rotate between a stowed state (Fig.3, 4b) and a deployed state (Figs. 1, 2, 4a, 5), said stowed state being where the user grip is substantially parallel to the finger gripping plane and the key mount, and said deployed state being where the user grip is substantially perpendicular to the finger gripping plane and the key mount.
Re Claim 3. 
Rizzo discloses the apparatus of claim 1, wherein the key mount (11) includes a key cavity (31) sized and dimensioned to receive the key, an access door (side openings; and 32) configured to enclose and provide access to the key when in the key cavity, and a key bow mount (14s) configured to couple a bow of the key to the key mount, the key cavity sized and dimensioned to receive a plurality of different key shapes and key sizes (16,17,18).
Re Claim 4. 
Rizzo discloses the apparatus of claim 3, wherein the key bow mount (14s) is configured to secure at least a portion of a circumference of the key bow (9h) to the key mount (11) and to provide lateral support of the key (col.2, lines 11-15).
Re Claim 5. 
Rizzo discloses the apparatus of claim 3, wherein the key bow mount (14s) includes a pin extending from one inner side of the key mount (11) toward the access door, and through the finger gripping plane when the key mount (11) is fixedly attached to the key.
Re Claim 6. 
Rizzo discloses the apparatus of claim 1, further comprising a light assembly (“flashlights or other appliances” in compartments 33,34) adapted to couple to the key mount (11), the light assembly including a light, associated electronics, and an energy storage.
Re Claim 8. 
Rizzo discloses the apparatus of claim 1, further comprising an attachment junction (chain 15) configured to couple the apparatus (10) to another item (other keys 16-18), the attachment junction including a closed loop (15) fixed to the key mount (at 11a).
Re Claim 10. 
As discussed above with respect to claim 1, Rizzo discloses an apparatus (10) for gripping a key (9) while striking a person with the key, said key being substantially planar and having an operational axis of rotation, a front tip, and a back opposite the front tip, relative to the axis of rotation, the apparatus (10) comprising: a key mount (11) configured to fixedly attach to the key while leaving the front tip of the key exposed, and to remain fixedly attached to the key while striking a person with the tip of the key; a user grip (13) including a first finger grip, a second finger grip, and a thrust butt (back portion of mount 11 opposite key tip) rigidly fixed together, the user grip (13) configured to be gripped by the first finger grip, the second finger grip, and the thrust butt between at least two fingers and a palm of a user while striking the person with the tip of the key; and a pivot couple (26) fixed to the key mount (11) and to the user grip (13), the pivot couple fixed to the user grip between the first finger grip and the second finger grip, the pivot couple configured to rotatably couple the key mount to the user grip such that the key mount and the user grip are conversely rotatable about a single axis between a stowed state (Figs. 3, 4b) and a deployed state (Figs. 1, 2, 4a, 5), said stowed state being where the key mount and the user grip are substantially parallel to each other, and said deployed state being where the key mount and the user grip are substantially perpendicular to each other.
Re Claim 11. 
Rizzo discloses the apparatus of claim 10, wherein the single axis of the pivot couple (26) is coaxial with the operational axis of rotation of the key (9).
Re Claim 12. 
Rizzo discloses the apparatus of claim 10, further comprising a state lock configured to releasably secure the apparatus in the stowed state (spring hinges 26,27 bias to the closed stowed state); and
Re Claim 13.
Rizzo discloses the apparatus of claim 12, wherein the key mount (11) includes a deployment stop (13e) configured to prevent the user grip (13) from rotating more than ninety degrees in a deploy direction, opposite of a stow direction (col.2, lines 16-22).
Re Claim 18.
As discussed above with respect to claims 1 and 10, Rizzo discloses an apparatus (10) for holding a key (9) while striking a person with the key, said key characterized by a finger gripping plane and an axis of rotation within said finger gripping plane, a front tip, and a back opposite the front tip relative to the axis of rotation, the apparatus (10) comprising: a key mount (11) configured to rigidly mount to and envelope at least a portion of the key while leaving the front tip of the key exposed, the key mount (11) further configured to remain rigidly mounted (31, 14s) to the key while striking the person with the tip of the key; a user grip (13) including a first finger grip, a second finger grip, and a thrust butt rigidly fixed together, the user grip configured to be gripped by the first finger grip, the second finger grip, and the thrust butt between at least two fingers and a palm of a user while striking the person with the tip of the key; and a pivot couple (26) fixed to the key mount (11) and to the user grip (13), the pivot couple fixed to the user grip between the first finger grip and the second finger grip, the pivot couple configured to position the key mount forward of the user grip, the pivot couple further configured to rotatably couple the key mount to the user grip such that the key mount and the user grip are conversely rotatable about a single axis between a stowed state and a deployed state, said stowed state being where the key mount and the user grip are substantially parallel to each other, and said deployed state being where the key mount and the user grip are substantially perpendicular to each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo.
Re Claim 7. 
Rizzo discloses the apparatus of claim 6, wherein the light assembly (flashlight) is removable from the key mount and operable when separated.
Official notice is taken that to make something integral, separable falls within the purview of one having ordinary skill in the art and would have been obvious to provide additional functionality of the flashlight of Rizzo.
Re Claim 9. 
Rizzo discloses the apparatus of claim 1, but fails to teach further comprising a branding pad including a predefined area of at least 150 square millimeters that is configured have an indicia placed on it.
Official notice is taken that it is old and well known to provide indicia and a pad therefor on any lock device (as evidenced by cited prior art Byrne 2007/0180875) and therefore within the purview of one having ordinary skill in the art in providing the key mount housing surface (11) with such a branding pad and indicia.

Claim(s) 2, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of Florian 5,440,910 (hereinafter Florian).
Re Claim 2. 
Rizzo discloses the apparatus of claim 1, but fails to teach wherein the key mount is permanently mounted onto the key.  
Florian teaches a rivet fastener (32) to mount a key to a key mount permanently.
It would have been obvious to one of ordinary skill in the art to modify the key mount of Rizzo to
include a permanent mount fastener as taught by Florian to be well known in the key
holder art as a desired feature to enhance the mount and facilitate usage.

Re Claim 14.
Rizzo discloses the apparatus of claim 13, further comprising a deployment mechanism (user’s hand) configured to automatically deploy the apparatus to its deployed state when the state lock is unlocked.
However, Florian clearly teaches a spring bias (44) including an automatic deployment
mechanism (46a,b) within the key mount (10).
It would have been obvious to one of ordinary skill in the art to modify the key mount of Rizzo to
include an automatic deployment mechanism as taught by Florian to be well known in the key
holder art as a desired feature to facilitate usage of the holder device (col. 4, lines 32-59).
Re Claim 15.
Rizzo discloses the apparatus of claim 14, wherein the key mount (11) and the user grip (13) are shaped, sized, and dimensioned to come substantially flush with each other on all sides while in the stowed state (Figs.3, 4b), and have a maximum thickness of 18 millimeters.
It would have been obvious to one of ordinary skill in the art to provide the key holder apparatus with dimensions commensurate with the desired functionality in order to facilitate gripping by a user’s hand and fingers. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo as applied to claims 1, 9 above, and further in view of Boyd 2007/0056340 (hereinafter Boyd).
Re Claim 16.
Rizzo discloses the apparatus of claim 9, but fails to teach wherein the first finger grip and the second finger grip each include an ergonometric concave curve adapted for one of the at least two fingers of the user, and the thrust butt includes an ergonometric convex curve adapted for the palm of the user; and wherein the key mount has a front side and a back side separated by a finger gripping plane of the key, and the key mount includes a fingertip grip including a surface depression on at least one of the front side or the back side of the key mount, said surface depression being positioned, sized, and dimensioned for a thumb of the user.
Boyd teaches the well known use of ergonomic concave surfaces (14) for placing fingers or the like on a gripping or turning/torqueing apparatus.
It would have been obvious to one of ordinary skill in the art to provide the finger grip and thrust butt surfaces of Rizzo with such curves or depressions as taught by Boyd as an obvious matter of design choice in facilitating usage of the grip apparatus. 

Claim(s) 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo  and Florian.
Re Claim 17. 
As discussed above and especially as applied to claims 1, 2, 7, 9, 10, 11 above, Rizzo discloses the apparatus of claim 11, further comprising: a light assembly adapted to couple to the key mount, the light assembly including a light (flashlight), associated electronics, and an energy storage; an attachment junction (chain loop 15) configured to couple the apparatus to another item (other keys 16-18), the attachment junction including a closed loop fixed to the key mount; and a branding pad including a predefined area of at least 150 square millimeters that is configured have an indicia placed on it (Official Notice as discussed above with respect to claim 9); and wherein the light assembly is removable from the key mount and operable when separated (Official Notice as discussed above with respect to claim 7); wherein the key mount is permanently mounted onto the key (Florian); wherein the key mount includes a key cavity sized and dimensioned to receive the key, an access door configured to enclose and provide access to the key when in the key cavity, and a key bow mount configured to couple a bow of the key to the key mount, the key cavity sized and dimensioned to receive a plurality of different key shapes and key sizes; wherein the key bow mount is configured to secure at least a portion of a circumference of the key bow to the key mount and to provide lateral support of the key; and wherein the key bow mount includes a pin extending from one inner side of the key mount toward the access door, and through the finger gripping plane when the key mount is fixedly attached to the key.
It would have been obvious to one of ordinary skill in the art to modify the key mount of Rizzo to
include a permanent mount fastener as taught by Florian to be well known in the key
holder art as a desired feature to enhance the mount and facilitate usage.


Re Claim 19. 
As discussed above, Rizzo discloses the apparatus of claim 18, further comprising a light assembly adapted to couple to the key mount, the light assembly including a light, associated electronics, and an energy storage; an attachment junction configured to couple the apparatus to another item, the attachment junction including a closed loop fixed to the key mount; and a branding pad including a predefined area of at least 150 square millimeters that is configured have an indicia placed on it; and wherein the light assembly is removable from the key mount and operable when separated; wherein the key mount is permanently mounted onto the key (Florian); wherein the key mount includes a key cavity sized and dimensioned to receive the key, an access door configured to enclose and provide access to the key when in the key cavity, and a key bow mount configured to couple a bow of the key to the key mount, the key cavity sized and dimensioned to receive a plurality of different key shapes and key sizes; wherein the key bow mount is configured to secure at least a portion of a circumference of the key bow to the key mount and to provide lateral support of the key; and wherein the key bow mount includes a pin extending from one inner side of the key mount toward the access door, and through the finger gripping plane when the key mount is fixedly attached to the key.
It would have been obvious to one of ordinary skill in the art to modify the key mount of Rizzo to
include a permanent mount fastener as taught by Florian to be well known in the key
holder art as a desired feature to enhance the mount and facilitate usage.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of Florian as applied to claims 2, 17, 19 above, and further in view of Boyd.
Re Claim 20.
As discussed above, Rizzo alone or in combination with Florian discloses the apparatus of claim 19, further comprising: a state lock configured to releasably secure the apparatus in the stowed state; and a deployment mechanism configured to automatically deploy the apparatus to its deployed state when the state lock is unlocked; and wherein the single axis of the pivot couple is coaxial with the operational axis of rotation of the key; wherein the key mount includes a deployment stop configured to prevent the user grip from rotating more than ninety degrees in a deploy direction, opposite of a stow direction; wherein the key mount and the user grip are shaped, sized, and dimensioned to come substantially flush with each other on all sides while in the stowed state, and have a maximum thickness of 18 millimeters; and as further discussed above, Boyd teaches wherein the first finger grip and the second finger grip each include an ergonometric concave curve adapted for one of the at least two fingers of the user, and the thrust butt includes an ergonometric convex curve adapted for the palm of the user; and wherein the key mount has a front side and a back side separated by a finger gripping plane of the key, and the key mount includes a fingertip grip including a surface depression on at least one of the front side or the back side of the key mount, said surface depression being positioned, sized, and dimensioned for a thumb of the user.
It would have been obvious to one of ordinary skill in the art to provide the finger grip and thrust butt surfaces of Rizzo with such curves or depressions as taught by Boyd as an obvious matter of design choice in facilitating usage of the grip apparatus. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the removable tools or appliances of Wang 6,460,698, and also, the ergonomic surfaces of Altrich et al 6,578,397, Isabella 5,829,643.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675